Name: Council Regulation (EEC) No 3318/92 of 16 November 1992 amending Regualtion (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 92 Official Journal of the European Communities No L 332/ 19 COUNCIL REGULATION (EEC) No 3318/92 of 16 November 1992 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the Monetary Committee, Whereas the agricultural conversion rates currently applicable were fixed by Regulation (EEC) No 1678/85Q ; Whereas new agriculture rates closer to economic reality should be set ; Whereas account must be taken in adjusting these rates of their impact, in particular on prices, and of the situation in the Member State concerned, HAS ADOPTED THIS REGULATION : Article 1 The Annex XI to Regulation (EEC) No 1678/85 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 19 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1992. For the Council The President J. GUMMER (') OJ No L 164, 24. 6. 1985, p. 1 . Last amended by Regulation (EEC) No 2205/90 (OJ No L 201 , 31 . 7. 1990, p. 9). (2) OJ No L 164, 24. 6 . 1985, p. 11 . Last amended by Regulation (EEC) No 3197/92 (OJ No L 317, 31 . 10 . 1992, p. 92). No L 332/20 Official Journal of the European Communities 18 . 11 . 92 ANNEX ANNEX XI UNITED KINGDOM Sector or product Agricultural conversion rates ECU 1 = £ ... Applicable until ECU 1 = £ ... Applicable from Milk and milk products 0,8 1 8896 18.11.1 992 0,880533 19.11.1992 Beef and veal 0,818896 18. 11.1992 0,880533 19. 11.1992 Sheepmeat and goatmeat 0,818896 18.11.1992 0,880533 19.11.1992 Eggs and poultrymeat and ovalbumin and lactalbumin 0,8 1 8896 1 8 . 1 1 . 1 992 0,880533 1 9 . 1 1 . 1 992 Fishery products 0,818896 18.11.1992 0,880533 19.11.1992 Cereals 0,818896 18.11.1992 0,880533 19.11.1992 Rice 0,818896 18.11.1992 0,880533 19.11.1992 Sugar and isoglucose 0,818896 18. 11.1992 0,880533 19. 11.1992 Wine 0,818896 18.11.1992 0,880533 19.11.1992 Olive oil 0,850499 18.11.1992 0,880533 19.11.1992 Colza and rape seed 0,818896 18.11.1992 0,880533 19.11.1992 Sunflower and linseed 0,81 8896 18.11.1992 0,880533 19. 11.1992 Soya beans 0,818896 18.11.1992 0,880533 19.11.1992 Dried fodder 0,818896 18.11.1992 0,880533 19.11.1992 Field beans and peas and sweet lupins 0,818896 18.11.1992 0,880533 19. 11.1992 Grain legumes 0,818896 18.11.1992 0,880533 19.11.1992 Flax and hemp 0,818896 18.11.1992 0,880533 19.11.1992 Silkworms 0,818896 18.11.1992 0,880533 19.11.1992 Cotton 0,818896 18.11.1992 0,880533 19. 11.1992 Tobacco 0,818896 18.11.1992 0,880533 19.11.1992 Seeds 0,818896 18.11.1992 0,880533 19.11.1992 Fruit and vegetables :  tomatoes, cucumbers, courgettes , aubergines 0,818896 18.11.1992 0,880533 19.11.1992  cherries 0,818896 18.11.1992 0,880533 19.11.1992  apricots, peaches, nectarines, table grapes, cauliflowers 0,818896 18.11.1992 0,880533 19.11.1992  cherries preserved in syrup 0,818896 18.11.1992 0,880533 19.11.1992  pears, plums, lemons, tinned pine ­ apples 0,818896 18.11.1992 0,880533 19.11.1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 0,818896 18.11.1992 0,880533 19. 11.1992  Williams pears preserved in syrup 0,818896 18.11.1992 0,880533 19.11.1992  nuts, locust beans, prunes, dried grapes 0,818896 18.11.1992 0,880533 19. 11.1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 0,850499 18.11.1992 0,880533 19.11.1992  other fruit and vegetables 0,818896 18.11.1992 0,880533 19.11.1992 All other products (') 0,8 1 8896 18.11.1992 0,880533 19.11.1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat .